Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00211-CV

IN RE Rebecca INMON, Individually and as next friend of R.A.M. and J.S.M., Minors, Relator

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: June 9, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator has filed a petition for writ of mandamus and motion for temporary relief. We may

issue writs of mandamus when “agreeable to the principles of law regulating those writs.” TEX.

GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a petition and record

showing “the trial court abused its discretion and that no adequate appellate remedy exists.” In re

H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per curiam).

Having reviewed the petition and documents included in the appendix, we conclude relator has not

satisfied this burden. Accordingly, we deny the petition and motion for temporary relief. See TEX.

R. APP. P. 52.8(a).

                                                        PER CURIAM



1
 This proceeding arises out of Cause No. 15303B pending in the 198th Judicial District Court, Kerr County, Texas,
the Honorable Rex Emerson presiding.